Application by the defendant pro se for a writ of error coram nobis to vacate a decision and order of this court, dated February 27, 1989, which determined an appeal from a sentence of the Supreme Court, Queens County (Cohen, J.), imposed August 28, 1985 (see, People v Lloyd, 147 AD2d 995), on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Bracken, Kunzeman and Lawrence, JJ., concur.